MEMORANDUM *
Mangal and Ofelia Yerma (“Yermas”) appeal from the district court’s dismissal of their first amended complaint under Federal Rule of Civil Procedure 12(b)(6). The complaint alleged violations of the Yermas’ constitutional rights in connection with condemnation of their rental property that was judicially determined to have been a nuisance.
We agree with the appellant that there is federal jurisdiction.
The Yermas’ Fourth Amendment claims are barred by res judicata, because they were raised and adjudicated in the state court proceeding. The Yermas assert that there was a denial of due process in the failure of the city to give them *543specific notice of the city council proceeding in which the city made a legislative determination to pursue abatement of the nuisance. The meeting did not involve any determination that conclusively affected any of the Vermas’ property rights. It was a preliminary decision to pursue an abatement proceeding in which the Vermas had full opportunity to participate. There was no denial of due process. There was also ample and rational basis for the city’s abatement decision, and thus no denial of equal protection.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.